         Case 1:20-cv-00052-SPW Document 42 Filed 10/14/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  TRACY CAEKAERT and CAMILLIA
  MAPLEY,                                         CV 20-52-BLG-SPW


                      Plaintiffs,
                                                   JURISDICTIONAL
  vs.                                              DISCOVERY SCHEDULING
                                                   ORDER
  WATCHTOWER BIBLE AND
 TRACT SOCIETY OF NEW YORK,
 INC., and WATCHTOWER BIBLE
  AND TRACT SOCIETY OF
 PENNSYLVANIA,INC.,

                       Defendants,

  WATCHTOWER BIBLE AND
 TRACT SOCIETY OF NEW YORK,
 INC.,
               Cross Claimant,

 BRUCE MAPLEY,SR.,
                      Cross Defendant.


        A preliminary pretrial conference was held telephonically on October 8,

2020. Ryan Shaffer, Robert Stepans, and James Mumion appeared telephonically

for the Plaintiffs. Jon Wilson and Aaron Dunn appeared telephonically for the

Defendants. After discussion and upon the agreement ofthe parties, IT IS

ORDERED that:



                                         1
Case 1:20-cv-00052-SPW Document 42 Filed 10/14/20 Page 2 of 4
Case 1:20-cv-00052-SPW Document 42 Filed 10/14/20 Page 3 of 4
Case 1:20-cv-00052-SPW Document 42 Filed 10/14/20 Page 4 of 4
